—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered May 8, 1992, convicting defendant, after jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Wong, 81 NY2d 600, 608), a rational trier of fact could have found the elements of the offense to have been proven beyond a reasonable doubt. There was sufficient circumstantial evidence to support the verdict that the defendant’s intent to rob the victim preceded, or was contemporaneous with, the intent to kill her. Nor was the verdict against the weight of the evidence (People v Bleakley, 69 NY2d 490, 494-495).
By failing to challenge the court’s instruction on the permissive inference connected with defendant’s recent and exclusive possession of stolen property, defendant has failed to preserve *345the claim for review (People v Hoke, 62 NY2d 1022). Since the court’s instructions, as a whole, adequately conveyed to the jury that the defendant must be proven guilty beyond a reasonable doubt as to each element of each offense, we decline to review in the interest of justice. Finally, considering the brutality of the crime and the lack of mitigating circumstances, we find no basis to disturb the sentence imposed. Concur—Ellerin, J. P., Wallach, Kupferman, Asch and Mazzarelli, JJ.